            Case 2:18-cv-01409-JLR Document 91
                                            89 Filed 10/08/20
                                                     10/07/20 Page 1 of 4
                                                                        2



 1                                               U.S. DISTRICT JUDGE JAMES L. ROBART
 2

 3

 4

 5

 6

 7

 8
                             UNITED STATES DISTRICT COURT
 9                          WESTERN DISTRICT OF WASHINGTON
                                   SEATTLE DIVISION
10
   HELEN THORNTON, on behalf of herself and
11 all others similarly situated, and NATIONAL
   COMMITTEE TO PRESERVE SOCIAL                       Civil No. 2:18-cv-01409-JLR
12
   SECURITY AND MEDICARE,
13                                                        DEFENDANT’S
           Plaintiffs,                               UNOPPOSED MOTION FOR
14                                                    AN EXTENSION OF TIME
               vs.
15                                               Note on Motion Calendar: October 7, 2020
   COMMISSIONER OF SOCIAL SECURITY,
16

17        Defendant.

18

19

20

21

22

23

24

25

26

27

        DEFENDANT’S UNOPPOSED MOTION                   U.S. Department of Justice
        FOR AN EXTENSION OF TIME                       Civil Division, Federal Programs Branch
                                                       1100 L Street NW
        2:18-cv-01409-JLR                              Washington, DC 20005
                                                       Telephone: (202) 305-8576
                 Case 2:18-cv-01409-JLR Document 91
                                                 89 Filed 10/08/20
                                                          10/07/20 Page 2 of 4
                                                                             2



 1          Defendant respectfully requests a two-week extension of time—i.e., up to and including

 2 October 23, 2020—to file its response to the Court’s September 11, 2020 order to show cause

 3 regarding the appropriate form of relief. As good cause for this request, Defendant offers the

 4 following:

 5          1.      On September 11, 2020, this Court issued an order that, among other things, requested

 6 further briefing regarding the scope of relief in this case. ECF No. 86.

 7          2.      Plaintiffs filed their submission on September 25, 2020. ECF No. 88.

 8          3.      Defendant’s response is currently due this Friday, October 9, 2020.

 9          4.      Due to the press of other business, counsel for Defendant needs a brief period of

10 additional time to prepare Defendant’s response.

11          5.      This additional time will also accommodate ongoing deliberations within the Social

12 Security Administration regarding Plaintiffs’ various remedial proposals.

13          6.      Plaintiffs do not oppose this request.

14          7.      This is Defendant’s first request for an extension of this deadline.

15
            Dated: October 7, 2020                           Respectfully submitted,
16

17                                                           JEFFREY BOSSERT CLARK
                                                             Acting Assistant Attorney General
18
                                                             BRAD P. ROSENBERG
19                                                           Assistant Branch Director
20                                                           /s/ Stephen M. Pezzi
                                                             STEPHEN M. PEZZI
21
                                                             Trial Attorney
22                                                           United States Department of Justice
                                                             Civil Division, Federal Programs Branch
23                                                           1100 L Street NW
                                                             Washington, DC 20005
24                                                           Phone: (202) 305-8576
                                                             Fax: (202) 616-8470
25                                                           Email: stephen.pezzi@usdoj.gov
26
                                                             Attorneys for Defendant
27
          Page 1                                                     U.S. Department of Justice
                                                                     Civil Division, Federal Programs Branch
          DEFENDANT’S UNOPPOSED MOTION                               1100 L Street NW
          FOR AN EXTENSION OF TIME                                   Washington, DC 20005
                                                                     Telephone: (202) 305-8576
         2:18-cv-01409-JLR
           Case
            Case2:18-cv-01409-JLR
                 2:18-cv-01409-JLR Document
                                    Document89-1
                                             91 Filed
                                                 Filed10/08/20
                                                       10/07/20 Page
                                                                 Page31ofof43



 1                                               U.S. DISTRICT JUDGE JAMES L. ROBART
 2

 3

 4

 5

 6

 7

 8
                             UNITED STATES DISTRICT COURT
 9                          WESTERN DISTRICT OF WASHINGTON
                                   SEATTLE DIVISION
10
   HELEN THORNTON, on behalf of herself and
11 all others similarly situated, and NATIONAL
   COMMITTEE TO PRESERVE SOCIAL                       Civil No. 2:18-cv-01409-JLR
12
   SECURITY AND MEDICARE,
13                                                    ORDER
           Plaintiffs,
14
               vs.
15
   COMMISSIONER OF SOCIAL SECURITY,
16

17        Defendant.

18

19

20

21

22

23

24

25

26

27

        ORDER

        2:18-cv-01409-JLR
             Case
              Case2:18-cv-01409-JLR
                   2:18-cv-01409-JLR Document
                                      Document89-1
                                               91 Filed
                                                   Filed10/08/20
                                                         10/07/20 Page
                                                                   Page42ofof43



 1          Upon consideration of Defendant’s unopposed motion for an extension of time, and the

 2 entire record herein, it is hereby

 3          ORDERED that Defendant’s motion is GRANTED; and it is further

 4          ORDERED that Defendant shall file its response to the Court’s September 11, 2020 order

 5 to show cause regarding the appropriate form of relief on or before October 23, 2020.

 6          SO ORDERED.

 7

 8                      8th
            DATED this ______ day of October, 2020.

 9

10

11                                                 A
                                                 _______________________________________
                                                  JAMES L. ROBART
                                                 United States District Judge
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27


          ORDER

          2:18-cv-01409-JLR
